Citation Nr: 1605195	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a lung disorder, including asthma.

3.  Entitlement to service connection for a skin disorder, claimed as vitiligo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1974 to January 1983 with additional periods of reserve duty in 1994, 1995, 1998, and 1999.  
 
This matter was last before the Board of Veterans' Appeals (Board) in March 2014, on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of the appeal, jurisdiction of the claims file transferred to the RO in Atlanta, Georgia.  

In November 2012, the Board remanded the appeal in order to afford the Veteran a hearing.  In March 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In March 2014, the Board again remanded the matter for further development which has been completed, and the case has been returned for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As noted above, the Board remanded this matter in March 2014.  As discussed in detail below, the Board's remand directives were not complied with and as a result, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In the March 2014 remand, the Board specifically directed the AOJ to obtain additional service personnel and treatment records after 1983.  If the records were not available, the AOJ was instructed to issue a formal determination and notify the Veteran.  In March 2014, the AOJ obtained a portion of the Veteran's service treatment records dated from November 1982 to June 1994; however, as the Veteran retired from the Army Reserve in 1999, these records do not appear complete.  The AOJ made no formal determination that the remaining records were unavailable.  Therefore, on remand, further efforts must be undertaken to obtain these records.  

Also, in the March 2014 remand, the Board requested that the AOJ obtain the Veteran's available VA treatment records since 1994 and if those records could not be obtained, it was to make a formal finding, and notify the Veteran and afford him the opportunity to submit records in his possession.  Following a May 2015 telephone contact with a Dallas VA Medical Center (VAMC) employee, an AOJ employee indicated that there were no records there for the Veteran.  However, no formal finding was made in the record or indication that the Veteran was notified of this development and given an opportunity to submit any records.  Therefore, on remand, a formal finding must be made as to the unavailability of those records and the Veteran must be apprised of the unavailability of those records. 

The Board also requested that the Veteran be provided VA examinations to determine the nature and etiology of his claimed disabilities, to specifically consider the Veteran's lay contentions that he began experiencing skin, lung, and knee symptoms during service.  Subsequently, the Veteran was afforded an examination in October 2014, the report of which, in relevant part, reflects negative etiological opinions for the claimed skin and knee disabilities to service.  The examiner determined that the Veteran did not have a current lung disability.  In providing the opinions for the skin and knee disabilities, the examiner focused her rationale on the lack of documented complaints in service and post-service and did not address the Veteran's competent lay statements as to continuity of symptoms as directed by the Board.  Therefore, on remand, addendum opinions must be obtained for the claimed skin and knee disabilities.     
	
Accordingly, the case is REMANDED for the following actions:

1. Contact all appropriate sources to determine whether any of the Veteran's service treatment records dated after 1983 are available, to specifically include those corresponding to his reserve service.  Any such records, or a negative response, should be included in the claims file.  Make as many attempts as necessary to obtain these records.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A (b) (2); 38 C.F.R. § 3.159(e).

2. Issue a formal determination as to the unavailability of any VAMC records, to specifically include those from the Dallas VAMC, i.e. that they do not exist or that further efforts to obtain them would be futile; include any such documentation in the claims file, notify the Veteran, and afford him the opportunity to provide any copies of such records in his possession.  38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding available records have been associated with the claims file, refer the case to the VA examiner who authored the October 2014 examination report for a supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  

The examiner must review the entire claims file and  provide an opinion as to whether it is it at least as likely as not (a 50 percent or greater probability) that any skin and/or knee disability was incurred during, or is otherwise related to, his active duty service.  The opinions must address the Veteran's lay contentions that he began experiencing skin and knee symptoms during service.  

Citations must be provided for any referenced medical research/authorities and the rationales for any opinions must be provided.

4.  After completing the above, and any other development warranted as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




